DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claims 1, 2 and 4: "the drain" should read "the plurality of drain".
Claims 1, 2 and 4: "the source" should read "the plurality of source".
Claims 1 and 5: "the gate" should read "the plurality of gate".
Claims 2 and 4: "the pixel units" should read "the plurality of pixel units".
Claim 3: "the pixel electrodes" should read "the plurality of pixel electrodes".
Claim 5: "the light blocking members" should read "the plurality of light blocking members".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being patentable over Sun et al. (U.S. Pub. Application 2015/0028341 A1) in view of Kim (US 2004/0173797 A1).
Regarding claim 1, Sun et al. discloses (in figure 4h and related text) an array substrate, comprising: 
a pixel electrode layer (14) (para. [0067-0081]); 
a data line layer (2) comprising a plurality of data lines (2) (para. [0067-0081]);
an electrode layer (5, 15 and 17) comprising a plurality of drain electrodes (17), each of which is electrically connected with one of the plurality pixel electrodes (14) (para. [0067-0081]); and 
an insulating layer (10) (para. [0067-0081]);
wherein the electrode layer (5, 15 and 17) and the data line layer (2) at two opposite sides of the insulating layer (10) in a thickness direction of the array substrate (1) (para. [0067-0081]), respectively,
the electrode layer (5, 15 and 17) further comprises a plurality of source electrodes (15) and a plurality of gate electrodes (5) (para. [0067-0081]), and
the drain electrodes (17), the source electrodes (15) and the gate electrodes (5) of the electrode layer (5, 15 and 17) are on a surface of the insulating layer (10) away from the data line layer (2) (para. [0067-0081]).
Sun et al. does not disclose a plurality of pixel electrodes and the electrode layer is a metal electrode layer.
Kim discloses a pixel electrode layer (1912 and 1922) comprising a plurality of pixel electrodes (1901 and 1902), and a metal electrode layer (189 and 1852) (para. [0064-0065]; Figs. 1-2).

It would have been obvious for one of ordinary skill in the art to modify the pixel layer as disclosed by Sun et al. by replacing it with the pixel layer with multiple pixels and replacing the material of the electrode layer with a metal such that the pixel layer comprises a plurality of pixel electrodes and a metal electrode as disclosed by Kim with at least the motivation of forming a display device in which the pixel electrodes are formed with good reflectance and the plurality of electrodes are made metal and thus simplify the manufacturing step and cost (Kim; para. [0080 and 0100]).
Regarding claim 2, the combined device discloses the number of the plurality of source electrodes (15) is the same as that of the drain electrodes (17), and the array substrate (1) is divided into a plurality of pixel units arranged in a plurality of rows and a plurality of columns, the pixel units in a same column sharing one data line, and the source electrodes (15) of the pixel units in the same column being electrically connected with a corresponding data line through vias (15) penetrating the insulating layer (10) (Sun et al.: para. [0060 and 0097-102]).
Regarding claim 3, the combined device discloses a planarization layer (11) covering the metal electrode layer (5, 15 and 17), such that the pixel electrode layer (14) and the metal electrode layer (5, 15 and 17) are at two opposite sides of the planarization layer (13) in the thickness direction of the array substrate (1), respectively, wherein the pixel electrodes (14)  in the pixel electrode layer (14) are electrically connected with corresponding drain electrodes (17) through vias penetrating the planarization layer (11), respectively (Sun et al.: para. [0061]).
Regarding claim 4, the combined device discloses each of the pixel units is provided with at least one of the plurality of gate electrodes (5) therein, the insulating layer (10) comprises an interlayer 
Regarding claim 5, the combined device discloses a light blocking layer (3) which comprises a plurality of light blocking members (3), wherein an orthographic projection of the light blocking members (3) on the metal electrode layer (5, 15 and 17) overlaps with at least a portion of at least one of the gate electrodes (5), so as to prevent light from transmitting through the gate electrodes (5) (Sun et al.: para. [0054-0057]).
Regarding claim 6, the combined device discloses the metal electrode layer (5, 15 and 17) comprises a plurality of gate lines (not shown but discussed), a portion of which is formed to be the gate electrodes (5) (Sun et al.: para. [0054]).
Regarding claim 7, the combined device discloses the active layer (4) comprises a plurality of first portions and a second portion connected between the plurality of first portions, a length direction of the plurality of first portions being parallel to a length direction of the data lines (2) , an orthographic projection of one of the plurality of first portions on the data line layer (2) overlapping with a corresponding data line, and a portion of the gate line, an orthographic projection of which on the active 
Regarding claim 8, the combined device discloses a passivation layer (13) and a common electrode layer (12), the passivation layer (13) covering the pixel electrode layer (14), the common electrode layer (12) being on a side of the passivation layer (13) facing away from the pixel electrode layer (14), and the common electrode layer (12) comprising a plurality of common electrodes (12) (Sun et al.: para. [0033 and 0076-0077]).
Regarding claim 9, the combined device discloses display panel, comprising an array substrate as described in reference to claim 1 (Sun et al.: para. [0102]).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been fully considered but they are not persuasive.
Applicant argues Sun et al. does not disclose all the limitations of claim 1. Applicant argues that the limitation “the drain electrodes, the source electrodes and the gate electrodes of the metal electrode layer are on a surface of the insulating layer away from the data line layer” are not fairly disclosed by the prior art of record.
As shown in figure 4h of Sun et al., the drain electrode 17, the source electrode 15, and the gate electrodes (5) are on (i.e. indirectly on) a top surface of the gate insulating layer 10 (equivalent to an insulating layer) away from the data line 2 (equivalent to a date line layer) (para. [0006]).
The Examiner agrees that Sun et al. does not discloses that the drain electrodes, source electrodes, and gate electrodes of the metal electrode layer, however Kim is being relied on to disclose this teaching.
In figure 7, Kim teaches a metal electrode layer (1912 and 1922) that includes the source/drain electrodes (1852), and gate electrodes (189) (para. [0064-0065]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNON P WEBB whose telephone number is (571)270-3332.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne A Gurley can be reached on (570) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/V.P.W/
Examiner, Art Unit 2811                                                                                                                                                                                                        

/MEIYA LI/Primary Examiner, Art Unit 2811